United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 99-1652
                                     ___________

Randy Dodds; Colleen Dodds,               *
                                          *
                    Appellees,            * Appeal from the United States
                                          * District Court for the District
      v.                                  * of Nebraska.
                                          *
Farmland Industries, Inc.,                *      [UNPUBLISHED]
                                          *
                    Appellants.           *
                                     ___________

                               Submitted: December 13, 1999

                                    Filed: February 10, 2000
                                     ___________

Before MURPHY, JOHN R. GIBSON, and FAGG, Circuit Judges.
                           ___________

PER CURIAM.

       Raising a shotgun array of contentions, Farmland Industries, Inc. (Farmland)
appeals from the adverse decisions of the jury and the district judge in Randy and
Colleen Dodds's diversity action against Farmland for its negligent advice about dairy
feed which caused damage to the Doddses' commercial dairy herd. We review the
issues raised by Farmland under well-established standards. Because this is a diversity
case, we review de novo questions of state law. Having considered the record and the
parties' briefs in the context of Farmland's contentions, we reject Farmland's allegations
of reversible error. We are satisfied the district court correctly applied the controlling
legal principles and the record supports the jury's verdict. We also conclude a
comprehensive opinion in this diversity case would lack precedential value. We thus
affirm the judgment of the district court without further discussion. See 8th Cir. R.
47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-